Title: From James Madison to Baron von Steuben, 2 May 1792
From: Madison, James
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von


SirPhilada. May 2d. 1792
I have recd. your favor of the 27th. April. Having heard nothing from Virginia on the subject of your lands since I last wrote to you, I cannot now advise what are the further steps most proper to be taken in your behalf. Govr. Lee I hope has not been inattentive to your interest. As soon as an opportunity of co-operating with him shall be in my power, I shall not fail to comply with your request, and to let you know the result. With the highest esteem I am Sir Your mo: Obedt. sevt.
Js. Madison Jr
